NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LITIAN ZHOU,                                    No.    16-70987

                Petitioner,                     Agency No. A087-879-335

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      Litian Zhou, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny

the petition for review.

      Substantial evidence supports the agency’s determination that Zhou failed to

establish he suffered harm that rises to the level of persecution. See Gu v.

Gonzales, 454 F.3d 1014, 1019-21 (9th Cir. 2006) (detention, beating, and

interrogation did not compel a finding of past persecution). Substantial evidence

also supports the agency’s determination that Zhou did not establish a well-

founded fear of future persecution. See id. at 1022 (petitioner failed to present

“compelling, objective evidence demonstrating a well-founded fear of

persecution”); Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of

future persecution “too speculative”). Thus, Zhou’s asylum claim fails.

      In this case, because Zhou failed to establish eligibility for asylum, he failed

to establish eligibility for withholding of removal. See Zehatye, 453 F.3d at 1190.

      Substantial evidence also supports the agency’s denial of CAT relief because

Zhou failed to show it is more likely than not he will be tortured by or with the

consent or acquiescence of the government if returned to China. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also Wakkary v. Holder, 558

F.3d 1049, 1067-68 (9th Cir. 2009) (no likelihood of torture).

      We do not address Zhou’s contentions as to the IJ’s adverse credibility

determination because the BIA did not reach that issue. See Santiago-Rodriguez v.



                                          2                                    16-70987
Holder, 657 F.3d 820, 829 (9th Cir. 2011) (“In reviewing the decision of the BIA,

we consider only the grounds relied upon by that agency.” (citation and internal

quotation marks omitted)).

      Finally, we do not consider the materials Zhou references in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc) (court’s review is limited to the administrative

record).

      PETITION FOR REVIEW DENIED.




                                          3                                   16-70987